13‐203‐ag 
     Pan v. Holder 

 1

 2                                   In the
 3             United States Court of Appeals
 4                       For the Second Circuit
 5                                 ________ 
 6                                        
 7                           AUGUST TERM, 2014 
 8                                        
 9                        ARGUED: AUGUST 20, 2014  
10                        DECIDED: JANUARY 26, 2015 
11                                        
12                              No. 13‐203‐ag 
13                                        
14                            ALEKSANDR PAN, 
15                                 Petitioner. 
16                                        
17                                     v. 
18                                        
19         ERIC H. HOLDER, JR., UNITED STATES ATTORNEY GENERAL 
20                                Respondent. 
21                                 ________ 
22                                        
23             Appeal from the Board of Immigration Appeals. 
24                  File: A 093 354 217 – New York, NY. 
25                                 ________ 
26                                        
27   Before: WALKER, WESLEY, and LIVINGSTON, Circuit Judges. 
28                                 ________ 
29    
30         Aleksandr  Pan  petitions  for  review  of  the  January  7,  2013 

31   order  of  the  Board  of  Immigration  Appeals  (BIA)  dismissing  his 

32   appeal from an immigration judge’s (IJ) denial of his applications for 

33   asylum,  withholding  of  removal,  and  relief  pursuant  to  the 
     2                                                            No. 13‐203‐ag

 1   Convention Against Torture (CAT). For the reasons that follow, we 

 2   conclude  that  the  IJ  and  BIA  failed  to  consider  significant  record 

 3   evidence  related  to  Pan’s  claim  of  past  persecution.  Therefore,  we 

 4   grant  the  petition  for  review,  vacate  the  BIA’s  order  in  part,  and 

 5   remand for further proceedings. 

 6                                  ________ 
 7                                         
 8                        JUDY  RESNICK,  Law  Office  of  Judy  Resnick,  Far 
 9                        Rockaway, NY, for Petitioner. 

10                        JESSE  DAVID  LORENZ  (Stuart  F.  Delery,  Emily 
11                        Anne Radford, Thanh Khiet T. Nguyen, Craig A. 
12                        Newell,  Jr.,  on  the  brief),  U.S.  Department  of 
13                        Justice,  Office  of  Immigration  Litigation, 
14                        Washington, DC, for Respondent. 

15                                    ________ 
16    
17   JOHN M. WALKER, JR., Circuit Judge: 

18          Aleksandr  Pan  petitions  for  review  of  the  January  7,  2013 

19   order  of  the  Board  of  Immigration  Appeals  (BIA)  dismissing  his 

20   appeal from an immigration judge’s (IJ) denial of his applications for 

21   asylum,  withholding  of  removal,  and  relief  pursuant  to  the 

22   Convention Against Torture (CAT). For the reasons that follow, we 

23   conclude  that  the  IJ  and  BIA  failed  to  consider  significant  record 

24   evidence  related  to  Pan’s  claim  of  past  persecution.  Therefore,  we 

25   grant  the  petition  for  review,  vacate  the  BIA’s  order  in  part,  and 

26   remand for further proceedings. 
     3                                                               No. 13‐203‐ag

 1                                BACKGROUND 

 2          Pan, a citizen and native of the Kyrgyz Republic, entered the 

 3   United  States  on  May  9,  2008,  under  a  visitor  non‐immigrant  visa. 

 4   On  May  8,  2009,  Pan  filed  an  asylum  request  claiming  that  he  was 

 5   persecuted  because  he  is  an  ethnic  Korean  and  an  Evangelical 

 6   Christian. 

 7          At his June 28, 2010 removal proceeding, the IJ noted that Pan 

 8   credibly testified about several incidents in which he and his family 

 9   were  targeted  for  mistreatment  because  of  their  religion  and 

10   ethnicity.  Pan  testified  that  in  his  early  school  years  other  students 

11   beat  him  because  they  knew  he  was  an  Evangelical  Christian.  His 

12   parents complained to school administrators, but the administrators 

13   dismissed the complaints as a “normal phenomenon” in the school. 

14   Jt. App’x 120.  In 1992, when Pan was about five years old, neighbors 

15   hanged his dog from his family’s fence. Later, neighbors lit the fence 

16   on fire.  

17          After  his  family  moved  to  a  new  apartment,  Pan’s  father 

18   began holding religious services in their home. When Pan was seven 

19   or  eight,  the  police  interrupted  his  father’s  services.  They  detained 

20   and questioned his father and the other attendees for five hours. In 

21   1997, the family moved again because of harassment. In 1998, Pan’s 

22   father  built  and  opened  a  new  church  outside  of  Bishkek,  and  Pan 

23   began proselytizing on its behalf. 
     4                                                              No. 13‐203‐ag

 1          In  April  2004,  during  Pan’s  final  year  of  high  school,  some 

 2   classmates  attacked  him  and  called  him  a  “sectant  face.”  Jt.  App’x 

 3   302. After this attack, Pan missed a week of school. In 2005, four men 

 4   beat  Pan  and  a  friend  as  they  handed  out  church  pamphlets  in  the 

 5   marketplace. A crowd stood by and watched the men beat Pan, and 

 6   no one called the police. Pan explained that he did not call the police 

 7   after this incident because the Kyrgyz police are “very corrupt” and 

 8   “if  they’re  going  to  do  something  for  you  they’re  going  to  want 

 9   something in exchange.” Jt. App’x 136. Pan added that he feared he 

10   would  only  get  in  further  trouble  if  the  police  learned  that  he  had 

11   been  handing  out  Christian  pamphlets.  In  July  2007,  Pan  left  the 

12   church  late  after  helping  with  a  youth  seminar.  While  he  was 

13   walking home, an unknown assailant struck Pan from behind on the 

14   head.  Pan  lost  consciousness  for  a  few  hours,  went  to  the  hospital, 

15   and  was  diagnosed  with  a  concussion.  Pan  reported  this  attack  to 

16   the police, but they told Pan they would not investigate because he 

17   had not seen his assailant. 

18          Pan’s  aunt,  Galina  Pan,  also  testified  on  Pan’s  behalf.  Galina 

19   Pan,  who  lived  in  the  same  town  as  Pan  and  attended  his  father’s 

20   church, was granted asylum in the United States in 2006. Galina Pan 

21   testified to an attack on the church by five men in 2001. The attackers 

22   injured  her  and  many  other  many  parishioners.  The  parishioners 

23   filed  a  complaint  with  the  police,  but,  “[t]here  was  no  reaction 
     5                                                            No. 13‐203‐ag

 1   whatsoever,  as  [was]  usually  the  case.”  Jt.  App’x  155.  Galina  Pan’s 

 2   affidavit in support of her 2006 asylum application was also received 

 3   into  evidence.  The  affidavit  described,  among  other  incidents,  an 

 4   occasion  on  which  the  police  ordered  Galina  Pan  to  report  to  the 

 5   precinct  and  answer  questions  about  her  faith,  Pan’s  father,  and 

 6   other  parishioners.  The  police  warned  her  that  they  would  take 

 7   action  against  the  members  of  the  church  “who  attract  people  to 

 8   church”  if  more  ethnic  Kyrgyzes  joined  the  church.  The  affidavit 

 9   also  described  how,  in  July  2004,  three  men  attacked  Galina  Pan 

10   outside  her  house  and  gave  her  a  concussion.  The  hospital  alerted 

11   the police, and a policeman came to the hospital and wrote a report 

12   but investigated no further. 

13          Finally,  Pan  submitted  secondary  materials  that  included 

14   reports  from  the  U.S.  State  Department.  In  particular,  the  State 

15   Department’s  2009  Human  Rights  Report  describes  corruption  as 

16   “endemic” at all levels of Kyrgyz society and how “officials engaged 

17   in  corrupt  practices  with  impunity.”  Jt.  App’x  271.  The  report  also 

18   describes  a  2009  law  that  banned  proselytizing,  religious 

19   conversions,  private  religious  education,  and  all  activities  by 

20   unregistered  religious  organizations,  while  at  the  same  time 

21   enlarging  the  membership  necessary  to  register  as  a  religious 

22   organization. 
     6                                                             No. 13‐203‐ag

 1          On  October  14,  2010,  Immigration  Judge  Sandy  K.  Hom 

 2   denied  Pan’s  applications.  The  IJ  credited  Pan’s  and  Galina  Pan’s 

 3   testimony,  but  found  that  the  mistreatment  Pan  suffered 

 4   “represented, at best, hate crimes.” In re Aleksandr Pan, No. A 093 354 

 5   217  (Immig.  Ct.  N.Y.C.  Oct.  14,  2010).  The  IJ  also  found  that  Pan 

 6   failed to establish that the Kyrgyz government failed to protect Pan, 

 7   Koreans,  or  Evangelical  Christians  because  many  of  the  incidents 

 8   were not reported to the police, and Pan was unable to identify the 

 9   attacker in the one incident he did report. The IJ disregarded Galina 

10   Pan’s testimony and affidavit because they did not tend to establish 

11   persecution of Pan. 

12          The BIA affirmed the IJ’s decision and dismissed Pan’s appeal. 

13   Reviewing  the  IJ’s  decision  de  novo,  the  BIA  found  that  “private 

14   citizens  targeted  [Pan]  on  account  of  his  Korean  ethnicity  or  his 

15   religious  beliefs,”  but  that  “the  verbal  and  physical  abuse  he 

16   experienced  was  [not]  sufficiently  egregious  to  rise  to  the  level  of 

17   past persecution.” In re Aleksandr Pan, No. A 093 354 217 (B.I.A. Jan. 

18   7, 2013). Like the IJ, the BIA did not discuss Galina Pan’s testimony 

19   or  affidavit.  Based  on  the  evidence  it  did  consider,  the  BIA 

20   concluded  that  Pan  failed  to  demonstrate  that  the  Kyrgyz 

21   government  is  unable  or  unwilling  to  protect  him  from  the  harm 

22   that  he  fears.  Id.  Thus,  though  for  somewhat  different  reasons,  the 
     7                                                               No. 13‐203‐ag

 1   BIA agreed with the IJ that Pan failed to show that he suffered past 

 2   persecution or had a well‐founded fear of future persecution. Id. 

 3          Pan timely petitioned this court for review of the denial of his 

 4   claim  for  asylum  and  withholding  of  removal,  but  not  his  claim 

 5   under the CAT. 

 6                                  DISCUSSION 

 7          Because the BIA did not expressly adopt the IJ’s decision, but 

 8   “its  brief  opinion  closely  track[ed]  the  IJ’s  reasoning,”  we  have 

 9   reviewed  the  opinions  of  both  the  IJ  and  the  BIA  “for  the  sake  of 

10   completeness.”  Zaman  v.  Mukasey,  514  F.3d  233,  237  (2d  Cir.  2008) 

11   (internal  quotation  marks  omitted).  We  review  the  IJ’s  factual 

12   findings  under  the  substantial  evidence  standard,  treating  them  as 

13   “‘conclusive unless any reasonable adjudicator would be compelled 

14   to  conclude  to  the  contrary.’”  Id.  (quoting  8  U.S.C.  §  1252(b)(4)(B)). 

15   Questions  of  law  and  the  agency’s  application  of  law  to  fact  are 

16   reviewed  de  novo.  Centurion  v.  Holder,  755  F.3d  115,  119  (2d  Cir. 

17   2014). 

18          To qualify as a refugee and establish eligibility for asylum or 

19   withholding  of  removal,  an  applicant  must  establish  that  he  was 

20   persecuted or has a “well‐founded fear of persecution on account of 

21   race,  religion,  nationality,  membership  in  a  particular  social  group, 

22   or  political  opinion.”  8  U.S.C.  § 1101(a)(42).  A  well‐founded  fear 

23   involves both an objective and subjective component. The subjective 
     8                                                                No. 13‐203‐ag

 1   component may be based on the applicant’s reaction to events, while 

 2   the  objective  component  must  be  supported  by  “proof  or  objective 

 3   facts that lend support to the applicant’s subjective fear.” Melgar de 

 4   Torres  v.  Reno,  191  F.3d  307,  311  (2d  Cir.  1999).  A  showing  that  the 

 5   applicant  was  a  victim  of  past  persecution  creates  a  presumption 

 6   that  a  well‐founded  fear  of  future  persecution  exists.  Id.  (citing  8 

 7   C.F.R. § 208.13(b)(1)(i)). Persecution by government actors does not 

 8   encompass simple harassment, but  “violent conduct [amounting to 

 9   persecution] generally goes beyond the mere annoyance and distress 

10   that  characterize  harassment.”  Ivanishvili  v.  U.S. Depʹt  of  Justice,  433 

11   F.3d  332,  342  (2d  Cir.  2006).  Private  acts  can  also  constitute 

12   persecution if the government is unable or unwilling to control such 

13   actions. Pavlova v. I.N.S., 441 F.3d 82, 91 (2d Cir. 2006). 

14          Here,  there  was  no  issue  as  to  Pan’s  credibility  and  the  IJ 

15   found  that  Pan  indeed  suffered  the  mistreatment  to  which  he 

16   testified.  The  IJ  concluded,  however,  that  Pan  was  not  a  victim  of 

17   persecution  because  “the  offending  events,  individually  or 

18   collectively, represented, at best, hate crimes.” The IJ added that “[a] 

19   hate crime, per se, is a criminal act that is not a sufficient basis to find 

20   persecution.”  In  re  Aleksandr  Pan,  No.  A  093  354  217,  slip  op.  at  13. 

21   Similarly,  although  the  BIA  found  that  Pan  was  targeted  for 

22   mistreatment  “on  account  of  his  Korean  ethnicity  or  his  religious 

23   beliefs,”  it  found  that  the  abuse  he  experienced  was  insufficiently 
     9                                                               No. 13‐203‐ag

 1   egregious to rise to the level of persecution. In re Aleksandr Pan, No. 

 2   A 093 354 217, slip op. at 2. 

 3          In our view, the record does not support either the IJ’s or the 

 4   BIA’s  characterization  of  the  abuse  Pan  suffered.  Pan  credibly 

 5   testified  about  three  beatings  he  received  over  a  four‐year  period, 

 6   the last of which resulted in a two‐week hospitalization. The BIA has 

 7   concluded elsewhere that an asylum applicant who suffered similar 

 8   violence was a victim of persecution. See In re O‐Z‐ and I‐Z‐, 22 I. & 

 9   N.  Dec.  23,  25‐26  (B.I.A.  1998)  (finding  persecution  where  a  father 

10   was  beaten  three  times  and  his  son  was  beaten  and  humiliated  by 

11   his  classmates).  We  have  also  indicated  that  similar  allegations  of 

12   violence,  if  found  credible,  would  preclude  a  finding  of  mere 

13   harassment.  See  Ivanishvili,  433  F.3d  at  342  (three  violent  attacks 

14   accompanied by death threats). 

15          The IJ and BIA made no attempt to explain how the violence 

16   Pan  suffered  differed  from  that  suffered  by  other  applicants  who 

17   have been granted asylum. That failure is significant because “it is a 

18   fundamental  principle  of  justice  that  ‘similarly  situated  individuals 

19   be  treated  similarly.’”  Zhang  v.  Gonzales,  452  F.3d  167,  173  (2d  Cir. 

20   2006)  (quoting  Njuguna  v.  Ashcroft,  374  F.3d  765,  771  n.4  (9th  Cir. 

21   2004)); see also Davila‐Bardales v. I.N.S., 27 F.3d 1, 5 (1st Cir. 1994) (“If 

22   an  administrative  agency  decides  to  depart  significantly  from  its 
     10                                                             No. 13‐203‐ag

 1   own precedent, it must confront the issue squarely and explain why 

 2   the departure is reasonable.”). 

 3          We also take issue with the IJ’s view that “a hate crime, per se, 

 4   is a criminal act that is not a sufficient basis to find persecution.” In 

 5   re  Aleksandr  Pan,  No.  A  093  354  217,  slip  op.  at  13.  Although  some 

 6   hate crimes may not amount to persecution, conduct that rises to the 

 7   level  of  persecution  either  by  the  government  or  with  its 

 8   acquiescence  may  also  be  a  hate  crime.  Indeed,  hatred  of  a  group 

 9   that manifests itself in violent crimes against members of that group 

10   would seem to be at the core of persecution. 

11          We  also reject  the  BIA’s  alternative  finding  that Pan  failed  to 

12   establish  that  the  Kyrgyz  government  was  unable  or  unwilling  to 

13   protect him. Cf. Xiao Ji Chen v. U.S. Dep’t of Justice, 434 F.3d 144, 161 

14   (2d  Cir.  2006)  (denying  a  petition  challenging  a  rejection  of  an 

15   asylum  claim  despite  errors  committed  by  the  IJ  where,  inter  alia, 

16   “the  IJ  explicitly  relie[d]  on  a  valid  alternative  ground  for  denying 

17   relief  that  [was]  not  tainted  by  error”).  The  IJ  observed  that  Pan 

18   failed  to  report  some  of  the  mistreatment  to  the  police  and  that  he 

19   was unable to identify his attacker when he did file a report, and the 

20   BIA  found  that  the  evidence  Pan  presented  failed  to  establish  that 

21   the government was unable or unwilling to protect him. 

22          We need not decide whether Pan’s unwillingness to confront 

23   the police is fatal to his asylum claim because we find that both the IJ 
     11                                                               No. 13‐203‐ag

 1   and  BIA  ignored  ample  record  evidence  tending  to  show  that  the 

 2   Kyrgyz  police  were  unwilling  to  investigate  the  abuse  suffered  by 

 3   Pan  and  his  family.  See  Yan  Chen  v.  Gonzales,  417  F.3d  268,  272  (2d 

 4   Cir. 2005) (granting petition for review and remanding where the IJ 

 5   and BIA failed to consider relevant evidence). 

 6          First, Pan testified that he did not report the 2005 marketplace 

 7   beating because the police were corrupt and would not help without 

 8   receiving  something  in  exchange  and  because  such  a  report  might 

 9   get  him  into  further  trouble.  Pan’s  testimony  about  police 

10   corruption—which  was  deemed  credible  by  the  IJ—is  corroborated 

11   by the State Department’s 2009 Human Rights report. See Hong Ying 

12   Gao v. Gonzales, 440 F.3d 62, 71 (2d Cir. 2006) (country report stating 

13   that  efforts  to  combat  trafficking  were  hampered  by  corruption 

14   supported  a  finding  that  government  would  not  protect  applicant 

15   from  private  abuse),  judgment  vacated  on  other  grounds  sub  nom. 

16   Keisler  v.  Hong  Yin  Gao,  552  U.S.  801  (2007).  Neither  the  IJ  nor  the 

17   BIA  analyzed  the  impact  of  police  corruption  on  the  government’s 

18   willingness and ability to protect Pan. 

19          Second, the IJ disregarded Galina Pan’s testimony because she 

20   lacked  personal  knowledge  of  Pan’s  experiences.  To  be  sure,  each 

21   asylum claim must be considered on its own merits. In re Mogharrabi, 

22   19 I. & N. Dec. 439, 446 (B.I.A. 1987). However, police unwillingness 

23   to  protect  a  similarly‐situated  refugee  may  establish  that  the 
     12                                                               No. 13‐203‐ag

 1   government is unable or unwilling to protect the applicant. See, e.g., 

 2   Abankwah  v.  I.N.S.,  185  F.3d  18,  25‐26  (2d  Cir.  1999)  (minister’s 

 3   testimony about inability of Ghanaian government to prevent female 

 4   genital  mutilation  supported  applicant’s  claim  that  she  would  be 

 5   subject to FGM); Mashiri v. Ashcroft, 383 F.3d 1112, 1117‐18 (9th Cir. 

 6   2004) (police inaction in response to attacks against sons supported 

 7   mother’s asylum claim). 

 8          Galina  Pan  testified  (and,  again,  was  found  to  be  credible  by 

 9   the IJ) that the police, as usual, did nothing in response to the 2001 

10   attack  on  her  (and  Pan’s)  church.  Her  affidavit  also  described  how 

11   the  police  failed  to  do  anything  other  than  write  a  report  after  her 

12   2004  beating.  Such  police  inaction  in  response  to  the  significant 

13   violence Galina Pan suffered tends to prove that the government is 

14   unwilling to protect its citizens and should have been considered by 

15   the  adjudicating  authorities  below.  See  in  re  O‐Z‐  &  I‐Z‐,  22  I.  &  N. 

16   Dec.  at  23  (“[g]overnment  was  unable  or  unwilling  to  control  the 

17   [applicant’s]  attackers”  where  “police  .  .  .  took  no  action  beyond 

18   writing a report”).  Given  the  similarities  between  Pan’s  and  Galina 

19   Pan’s claims of persecution on account of their Korean ethnicity and 

20   Evangelical  Christianity,  it  was  error  for  the  IJ  and  BIA  to  ignore 

21   record  evidence  that  the  Kyrgyz  authorities  were  unwilling  to 

22   protect Galina Pan from persecution. See Yan Chen, 417 F.3d at 272. 
     13                                                          No. 13‐203‐ag

 1         In sum, we grant Pan’s petition for review because the IJ and 

 2   BIA:  (1)  failed  to  adequately  explain  why  the  significant  violence 

 3   Pan  suffered  was  insufficiently  egregious  to  constitute  persecution 

 4   and (2) failed to consider record evidence of Galina Pan’s testimony 

 5   and  affidavit,  which  tend  to  prove  that  the  Kyrgyz  police  are 

 6   unwilling  or  unable  to  protect  Pan  from  private  persecutors.  We 

 7   therefore vacate the BIA’s findings that Pan was not a victim of past 

 8   persecution  and  did  not  have  a  well‐founded  fear  of  future 

 9   persecution.  

10         Accordingly,  we  vacate  the  denial  of  asylum  and  the 

11   derivative denial of withholding of removal. We leave undisturbed 

12   the denial of Pan’s CAT claim, which was not appealed. 


13                               CONCLUSION 

14         For  the  reasons  stated  above,  we  GRANT  the  petition  for 

15   review,  VACATE  the  judgment  of  the  Board  of  Immigration 

16   Appeals  in  part,  and  REMAND  for  further  proceedings  consistent 

17   with this opinion.